Citation Nr: 1032269	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-24 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial increased rating for service-connected 
depression, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith





INTRODUCTION

The Veteran served in the Puerto Rico Army National Guard, with 
multiple periods of active duty and active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating action of the Department of 
Veterans Affairs Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record shows the Veteran was last examined for VA purposes in 
connection with his increased rating claim in December 2001, 
almost 10 years ago.  In view of this, together with the 
Veteran's contentions that his disability has worsened (see March 
2008 representative's statement), the Board finds that a more 
current evaluation should be conducted to ascertain the current 
nature, extent and severity of his service-connected depression.

Additionally, it appears the Veteran receives regular care at the 
San Juan VA Medical Center (VAMC).  Updated treatment records 
should be obtained.  In this regard, the Board notes that while 
the Veteran submitted records of treatment at that facility dated 
in January 2008, the most recent records obtained by the RO are 
dated in June 2005.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain copies of the 
Veteran's records of psychiatric treatment 
at the San Juan VAMC dated since June 
2005.  All attempts to obtain these 
records and any negative response should 
be fully documented in the claims file.

2.	The Veteran should be scheduled for an 
appropriate VA examination to determine 
the current nature, extent and severity of 
his service-connected depression.  The 
examiner should review the claims file in 
conjunction with the examination, and such 
review should be noted in the examination 
report.  The examiner is asked to set 
forth a GAF score with an explanation of 
the score, and specifically address the 
effect of the Veteran's depression on his 
ability to obtain and maintain gainful 
employment.  A complete rationale should 
be provided for all opinions expressed.

3.	After completing the requested actions, 
the RO should readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court of Appeals for Veterans Claims 



(Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


